RESOLUCIÓN
A partir del 1 de julio de 2010 entrarán en vigor las nuevas Reglas de Procedimiento Civil adoptadas por este Tribunal el 4 de septiembre de 2009, al amparo de la facul-tad inherente que nos confiere el Art. V, Sec. 6, de la Cons-titución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, y enmendadas mediante la Ley Núm. 220 de 29 de diciembre de 2009 (32 L.P.R.A. Ap. V).
Mediante dichas reglas, el Tribunal incorporó el uso de la tecnología como parte de los procesos civiles, incluso para el manejo de las notificaciones. Específicamente, en las nuevas reglas se adoptaron dos disposiciones relativas a las notificaciones que, en lo concerniente, ahora dispo-nen:

Regla 65.3. Notificación de órdenes, resoluciones y sentencias

(b) El Secretario o Secretaria notificará a la última dirección que se haya consignado en el expediente por la parte que se autorrepresenta o a la dirección del abogado o abogada que surge del registro del Tribunal Supremo para recibir notifica-ciones, en cumplimiento con la Regla 9[,] toda orden, resolu-ción o sentencia que de acuerdo con sus términos deba notifi-carse a las partes que hayan comparecido en el pleito.
(c) En el caso de partes en rebeldía que hayan comparecido en autos, el Secretario o Secretaria le notificará toda orden, resolución o sentencia a la última dirección que se haya con-signado en el expediente por la parte que se autorrepresenta o a la dirección del abogado o abogada que surge del registro del Tribunal Supremo para recibir notificaciones, en cumpli-miento con la Regla 9 .... (Énfasis suplido.)

Regla 67.2. Forma de hacer la notificación

Siempre que una parte haya comparecido representada por abogado o abogada, la notificación será efectuada al abogado o abogada, a menos que el tribunal ordene que la notificación se *175efectúe a la parte misma. La notificación al abogado o abogada o a la parte se efectuará entregándole copia o remitiéndola por correo, fax o medio electrónico a la última dirección que se haya consignado en el expediente por la parte que se autorre-presenta o ala dirección del abogado o abogada que surge del registro del Tribunal Supremo para recibir notificaciones, en cumplimiento con la Regla 0[.] Si la dirección se desconoce, se notificará de ello al tribunal con copia del escrito de que se trate. (Énfasis suplido.) 32 L.P.R.A. Ap. V, Rs. 65.3 y 67.2.
El registro al que se refieren las reglas antes citadas es parte integral del proyecto de mecanización que la Rama Judicial ha venido desarrollando en los últimos años. Se trata del Registro Único de Abogados y Abogadas (RUA), que se creó para centralizar en una sola base de datos, la información de las personas autorizadas por el Tribunal Supremo a ejercer la abogacía y la notaría.
Habiéndose completado desde el 2008 la entrada de da-tos de todos los miembros de la profesión legal, RUA está listo para sustituir los registros de direcciones que actual-mente constan en los sistemas automatizados de las Secre-tarías de las trece Regiones Judiciales, del Tribunal de Apelaciones y del Tribunal Supremo. Dado lo anterior y lo dispuesto en las nuevas Reglas de Procedimiento Civil, a partir del 1 de julio de 2010 todas las Secretarías de los tribunales utilizarán, para notificar a los abogados y a las abogadas, la dirección identificada en RUA como “Direc-ción para Notificaciones”. Esta dirección se utilizará en to-dos los casos pendientes, independientemente de la direc-ción que se haya consignado en el expediente.
Se ordena a todos los abogados y a todas las abogadas que, en cumplimiento con la Regla 9(j) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, revisen y actualicen, de ser necesario, sus direcciones registradas en RUA dentro de los próximos treinta días. Para esto, deberán ac-ceder la dirección electrónica uniredramajudicial.pr, en-viar una comunicación escrita al fax (787)722-9177 o llamar al Tribunal Supremo al (787)723-6033, extensiones 2046, 2083 ó 2183.
*176Se advierte a todos los abogados y a todas las abogadas que tienen el deber de mantener actualizadas sus direccio-nes en RUA, de modo que las notificaciones que emitan los tribunales puedan ser efectivas. El incumplimiento con lo aquí ordenado y con las disposiciones de la Regla 9(j), supra, podrá conllevar la imposición de sanciones, incluso sanciones disciplinarias. Véanse: In re Ortiz McWilliams, 173 D.P.R. Ap. (2008); In re Deliz Terón, 167 D.P.R. 737 (2006); In re Pérez Olivo, 155 D.P.R. 887 (2001).
Se les apercibe, además, de su responsabilidad de noti-ficar directamente a las partes o a sus abogados o aboga-das, en los casos que estén litigando, su dirección desti-nada a las notificaciones en RUA, así como cualquier cambio posterior a ésta. No será necesario presentar mocio-nes en los tribunales para notificar los cambios de direc-ción, ya que el abogado o la abogada deberá efectuar los cambios directamente en RUA y éstos se reflejarán de forma automática en los sistemas que utilizan las Secreta-rías para emitir las notificaciones.

Publíquese y remítase copia al Colegio de Abogados y a la Directora Administrativa de los Tribunales para su difusión a través de los medios, en los centros judiciales y en las salas del Tribunal de Primera Instancia, y en el Tribunal de Apelaciones.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo